PER CURIAM ORDER
The Court having considered and granted the petition for writ of certiorari in the above-captioned case, it is this 15th day of November, 2000,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals of Maryland be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals with directions to vacate the judgment of the Circuit Court for Anne Arundel County and to remand the *528case to the Circuit Court for Anne Arundel County for a hearing. See Skok v. State, 361 Md. 52, 760 A.2d 647 (2000). Costs to be paid by the Respondent.